Case 1:21-cv-10057-RGS Document1 Filed 01/12/21 Page 1 of 2

  

IN THE UNITED STATES DISTRICT COURT eR Ss on
FOR THE DISTRICT OF MASSACHUSETTS __ yep \N © |
cen P| dA
BRYAN O'BRIEN ote:
Plaintiff, ee

|
|
|
|

V. | (JURY TRIAL REQUESTED)
|
PRETI, FLAHERTY, BELIVEAU & PACHIOS LLP |
|
|

Defendant.

 

COMPLAINT
L. Introduction
|. This action arises, inter alia, under Title VII of the Civil Rights Act of 1964, 42 U.S.C § 2000e et seq.
Il. Parties
2. Plaintiff Bryan O’Brien is an individual resident in Marshfield, MA.

3. Defendant Preti, Flaherty, Beliveau & Pachios LLP is a law firm formed in Maine that maintains a Boston
office at 60 State Street, Suite 1100, Boston, MA 02109.

Ii]. Allegations

4. Defendant agreed to employ Plaintiff from August 2017.

. In June 2017, Defendant learned that Plaintiff was expecting a baby.

wa

oN

. Defendant pushed Plaintiff's start date back to November 3, 2017.

7. Plaintiff took parental leave in February 2018 for his daughter born in September 2017.

8. Defendant reduced the number of billable hours assigned to Plaintiff upon his return from parental leave.
9, From the spring of 2018, Defendant knew that Plaintiff was expecting a second baby in the fall of 2018.
10. On 14 September 2018, Defendant decided to terminate Plaintiff from 15 November 2018.

11. On 21 September 2018, Defendant notified Human Resources that he would be requesting parental leave
for his second daughter’s November birth.

12. After 21 September 2018, the Defendant expedited Plaintiff's termination.

13. In July of 2019, Plaintiff filed a complaint against the Defendant with the MCAD and the EEOC alleging
discrimination based on sex in violation of Title VII.

14. In November 2020, Defendant produced a document for the New York Bar saying that Plaintiff was
terminated for performance reasons in contrast with statements made prior to the MCAD filing.
Case 1:21-cv-10057-RGS Document1 Filed 01/12/21 Page 2 of 2

PRAYER FOR RELIEF
Wherefore, Plaintiff prays for judgment as follows:
1, For damages;
2. For punitive, exemplary and/or treble damages, according to proof,
3. For an award of attorneys fees and costs; and
4. For such other and further relief as the Court may deem just and proper.
Dated this 12th day of January, 2021.
Peg Pscees
Bryan O’Brien
451 Highland Street

Marshfield MA 02050
(781) 222-3602

bpo7@duke.edu
